DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 24 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/302.999 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claim 42 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25-35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 15 October 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 25, line 2: change "35%" to "35%,"

Claim 25, line 4: change "making" to "made"

Claim 25, line 5: change "it" to "the slab"

Claim 25, line :16: change "during" to "for"

Claim 32, line 1: change "comprised of" to "comprising"

Claim 34: add a period at the end of the claim

Claim 38, line 2: change "Si≤ 2.0" to " Si ≤ 2.0"

Claim 42, line 11: change "consisting" to "consists"

Claim 42, line 15: change "the ferrite" to "the granular ferrite"

Claim 42, line 15: change "present" to "present,"

Claim 42, line 16: change "the ferrite" to "the granular ferrite"



The following is an Examiner's statement of reasons for allowance:
The present claims are allowable over the "closest" prior art of US 2016/0319388.  US '388 fails to disclose the cumulative limitations of independent claim 42, with particular attention drawn to the closed language of the microstructure limitation; US '388 requires the presence of FeAl intermetallic compounds [0024-0032].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738